                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,                      No. SA CR 14-170 PA
              Plaintiff,                       JUDGMENT REVOKING SUPERVISED
                                               RELEASE
       v.
JAMIE LYNN FRANCO MARTINEZ,
              Defendant.


On March 25, 2019, Christopher Kendall, the attorney for the government appeared, and
the defendant, Jamie Lynn Franco Martinez, appeared with appointed counsel Erin M.
Murphy, and defendant previously admitted allegations 1 through 7, as charged in the
petition filed on February 22, 2019. Defendant further admits allegations 8 through 14, as
charged in the petition filed on March 23, 2019.

THE COURT FINDS that the defendant violated the terms and conditions of the order of
supervised release of April 27, 2015, and ORDERS that the order of supervised release is
hereby revoked, vacated, and set aside.

IT IS FURTHER ORDERED AND ADJUDGED, upon the findings of the Court, that
supervised release is revoked and the defendant is hereby committed to the custody of the
Bureau of Prisons for a term of 8 months, with no supervision to follow.

Defendant is advised of her right to appeal.

It is further ordered that the defendant surrender himself to the institution designated by
the Bureau of Prisons at or before 12 noon, on April 1, 2019. In the absence of such
designation, the defendant shall report on or before the same date and time, to the United
States Marshal located at the Ronald Reagan Federal Building, 411 West Fourth Street,
Santa Ana, CA 92701.

 DATED: March 25, 2019


                                               __________________________________
                                                           Percy Anderson
                                                  UNITED STATES DISTRICT JUDGE
 Kiry K. Gray, Clerk

 By: Kamilla Sali-Suleyman
       Deputy Clerk
cc: USM, BOP, USPO
